          Case 6:20-cv-00903-ADA Document 30 Filed 02/03/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A BRAZOS
                                                       Civil Action No.: 6:20-cv-00812-ADA
LICENSING AND DEVELOPMENT,
                                                                         6:20-cv-00813-ADA
                                                                         6:20-cv-00814-ADA
               Plaintiff,
                                                                         6:20-cv-00815-ADA
                                                                         6:20-cv-00816-ADA
v.
                                                                         6:20-cv-00902-ADA
                                                                         6:20-cv-00903-ADA
JUNIPER NETWORKS, INC.
                                                       JURY TRIAL DEMANDED
               Defendant.

DEFENDANT JUNIPER NETWORKS, INC.’S MOTION TO EXPEDITE HEARING ON
ITS MOTION TO STAY PROCEEDINGS PENDING RESOLUTION OF ITS MOTION
                          TO TRANSFER

       Defendant Juniper Networks, Inc. (“Juniper”) respectfully moves for an expedited briefing

schedule and hearing on its Motion to Stay Proceedings Pending Resolution of Its Motion to

Transfer (the “Motion”). Specifically, Juniper respectfully requests that the Court set a briefing

schedule in which Brazos’s opposition to Juniper’s Motion is due on Friday, February 5, 2021;

Juniper’s reply is due on Monday, February 8, 2021; and the hearing is set for Tuesday, February

9, 2021 or at the Court’s earliest convenience thereafter.

       As set forth in Juniper’s brief in support of its Motion, recent Federal Circuit precedent

unequivocally requires a stay of all non-transfer-related deadlines until the Court rules on Juniper’s

motion to transfer venue to the Northern District of California. See In re SK Hynix Inc., Case No.

2021-113, Dkt. 10 (Fed. Cir. Feb 1, 2021). And the prejudice to Juniper and the Court from

continuing to litigate the merits while its transfer motion remains unresolved is ongoing and

immediate, as there are several significant substantive deadlines in the coming weeks, including

Juniper’s invalidity contentions on February 16, exchange of claim terms for construction on




                                                                                               Page | 1
          Case 6:20-cv-00903-ADA Document 30 Filed 02/03/21 Page 2 of 3




February 22, exchange of proposed claim constructions on March 8, and disclosure of extrinsic

evidence on March 15.

       Juniper thus respectfully requests that this Court order the briefing schedule outlined above

so that the parties and the Court can avoid spending time and resources litigating merits issues that

precedent requires to be stayed until after the Court rules on Juniper’s motion to transfer.



Dated: February 3, 2021                     /s/ B. Russell Horton__________________________
                                            B. Russell Horton
                                            rhorton@gbkh.com
                                            George Brothers Kincaid & Horton LLP
                                            114 West 7th Street, Suite 1100
                                            Austin, TX 78701
                                            Telephone: (512) 495-1400
                                            Facsimile: (512-499-0094

                                            Kevin P.B. Johnson
                                            kevinjohnson@quinnemanuel.com
                                            Todd Briggs
                                            toddbriggs@quinnemanuel.com
                                            Margaret Shyr (pro hac vice)
                                            margaretshyr@quinnemanuel.com
                                            Joseph E. Reed (pro hac vice)
                                            joereed@quinnemanuel.com
                                            Quinn Emanuel Urquhart & Sullivan, LLP
                                            555 Twin Dolphin Drive, 5th Floor
                                            Redwood Shores, CA 94065
                                            Telephone: (650) 801-5000
                                            Facsimile: (650) 801-5100

                                            Nima Hefazi (pro hac vice)
                                            nimahefazi@quinnemanuel.com
                                            Quinn Emanuel Urquhart & Sullivan, LLP
                                            865 South Figueroa Street, 10th Floor
                                            Los Angeles, CA 90017
                                            Telephone: (213) 443-3000
                                            Facsimile: (213) 443-3100

                                            Counsel for Defendant
                                            Juniper Networks, Inc.




                                                                                               Page | 2
         Case 6:20-cv-00903-ADA Document 30 Filed 02/03/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on February 3, 2021, all counsel of record who have appeared in this case are being served

with a copy of the foregoing via the Court’s CM/ECF system.

Dated: February 3, 2021                   /s/ B. Russell Horton__________________________
                                           B. Russell Horton




                                                                                           Page | 3
